UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended March 31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No.001-33601 GlobalSCAPE, Inc. (Exact name of registrant as specified in its charter) Delaware 74-2785449 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4500 Lockhill-Selma, Suite 150 San Antonio, Texas (Address of Principal Executive Office) (Zip Code) (210) 308-8267 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨YesxNo As of May 8, 2015, there were 20,762,186 shares of common stock outstanding. Index GlobalSCAPE Inc. Quarterly Report on Form 10-Q For the Quarter ended March 31, 2015 Index Page Part I. Financial Information 2 Item1. Financial Statements 2 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations and Comprehensive Income 3 Condensed Consolidated Statement of Stockholders’ Equity 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item3. Quantitative and Qualitative Disclosures About Market Risk 27 Item4. Controls and Procedures 27 PartII. Other Information 28 Item1. Legal Proceedings 28 Item1A. Risk Factors 28 Item6. Exhibits 28 Signatures 29 GlobalSCAPE®, CuteFTP®, CuteFTP Pro®, CuteBackup®, DMZ Gateway®, CuteSendIt®, Mail Express® and SMS PASSCODE® are registered trademarks of GlobalSCAPE,Inc. Secure FTP Server™, Wide Area File Services™, WAFS™, CDP™, Advanced Workflow Engine™, AWE™, Enhanced File Transfer™, Managed Information Xchange™, MIX™, Hosted Enhanced File Transfer Server™, EFT Server™, CuteFTP Lite™, CuteFTP Home™, Secure Ad Hoc Transfer™, SAT™, Total Path Security™, Enhanced File Transfer Server™, EFT Server Enterprise™, Enhanced File Transfer Server Enterprise ™, GlobalSCAPE Securely Connected™, Desktop Transfer Client™, DTC™, Mobile Transfer Client™, MTC™, Web Transfer Client™, WTC™, appShield™ and Content Integrity Control™ are trademarks of GlobalSCAPE, Inc. TappIn® and TappIn and design are registered trademarks of TappIn, Inc., our wholly-owned subsidiary. TappIn Secure Share ™, Social Share ™, Now Playing ™, and Enhanced A La Carte Playlist ™, are trademarks of TappIn, Inc., our wholly-owned subsidiary. Other trademarks and trade names in this Quarterly Report are the property of their respective owners. Index Part I.Financial Information Item1. Financial Statements GlobalSCAPE, Inc. Condensed Consolidated Balance Sheets (in thousands except share amounts) Unaudited March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $500 and $511 in 2015 and 2014, respectively) Current deferred tax asset Prepaid expenses Total current assets Fixed assets, net Long term investments Intangible assets, net Goodwill Deferred tax asset Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Income taxes payable 2 Total current liabilities Deferred revenue, non-current portion Other long term liabilities 51 52 Commitments and contingencies Stockholders’ equity: Preferred stock, par value $0.001 per share, 10,000,000 authorized, no shares issued or outstanding - - Common stock, par value $0.001 per share, 40,000,000 authorized, 21,163,767 and 20,989,267 shares issued at March 31, 2015, and December 31, 2014, respectively 21 21 Additional paid-in capital Treasury stock, 403,581 shares, at cost, at March 31, 2015 and December 31, 2014 ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed and consolidated financial statements. 2 Index GlobalSCAPE, Inc. Condensed Consolidated Statements of Operations and Comprehensive Income (In thousands, except per share amounts) (Unaudited) Three months ended March 31 Operating Revenues: Software licenses $ $ Maintenance and support Professional services Total Revenues Operating Expenses: Cost of revenues Selling, general and administrative Research and development Depreciation and amortization Total operating expenses Income from operations Other income (expense), net 11 ) Income before income taxes Income tax expense Net income $ $ Comprehensive income $ $ Net income per common share - Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed and consolidated financial statements. 3 Index GlobalSCAPE, Inc. Condensed Consolidated Statement of Stockholders' Equity (In thousands, except share amounts) (Unaudited) Additional Common Stock Paid-in Treasury Retained Shares Amount Capital Stock Earnings Total Balances at December 31, 2014 $
